                                                                                                              A RIANNA G. G OODMA N
                                                                                                                  TEL: 214.740 .1 448
                                                                                                                 FAX : 214.740.5748
                                                                                               AGOODMA N@B ELLNU NNALLY. COM


                                                February 14, 2020


      VIAECF
                                                                            tf USDCSDNY
                                                                            !..   OOCU?JENT
      Honorable Judge Sidney H. Stein                                      111 EtE!l":'I'RONICALLY FILED
      United States District Court
      Southern District of New York                                        .·j DOC#:
     t 0
       e~P~:;k~~~t 10007               ffltfAO                                !D~fE FILED:
                                                                              ~·· ., . .....__~. -.,,;.
                                                                                   1"",tt,..,,.b s
                                                                                                          '




                Re:      Cause No. 1:87-cr-00593, United States ofAmerica v. Victor Torres and Jorge
                         Torres , in the United States District Court, Southern District of New York.

      Dear Judge Stein:

             Jeff Ansley and I, both with the law firm Bell Nunnally & Martin LLP, represent Victor
      Torres and Jorge Torres for purposes of attempting to achieve a reduction of their life sentences
      pursuant to the revised provisions of 18 U,S,C, § 3582(c)(l)(A) provided for in the First Step Act.

            The memorandum of law that we intend to file will be a combination of a motion for a
    sentence reduction and a traditional sentencing memorandum. We note that this Court' s Individual
    Rules of Practice limit moving papers (at least in civil cases) to 25 pages. We therefore ~      to                        ""10~
    respectfull re uest permission to file an extended memorandum of law of                  ·                                 /
    ~ which we believe 1s necessary to provide t 1s ourt with a complete analysis of the egal
    basis for Victor Torres and Jorge Torres ' sentence reduction motion, the long procedural history
    of Victor Torres and Jorge Torres ' case, and the numerous "extraordinary and compelling reasons"
    that we believe support a reduction of their life sentences. I have spoken with the Deputy Criminal
    Chief of the Southern District of New York' s United States Attorney's Office, Andrew Dember,
    who consents to this request.

                Thank you for your consideration and attention to this matter.

                                                      Respectfully submitted,


                                                    ~l~
                                                      Arianna Goodman

      cc:       Andrew Dember, Assistant United States Attorney (via email)
                Jeff Ansley (of the firm)
                Brittany K. Barnett (via email)

      4929078 _ 1.docx




• 2323 ROSS AVENUE· SUITE 1900 ·DALLAS . TEXAS 75201 I 214.740.1400     I WWW . BELLNUNNALLY . C0M
